Per Curiam:

The explanation of the verdict of the jury is that the jurors did not credit considerable portions of the plaintiff’s testimony and consequently did not believe that his claimed physical disabilities resulted from his fall. Of course the township should not pay for bad health or for doctor’s bills which were not occasioned through its fault. The verdict is not for nominal damages but is for all the substantial damages for which the township is liable. In view of the incredibility of material parts of the plaintiff’s story the verdict does not indicate passion or prejudice and it is not inconsistent with the special findings. The jury found specially all the facts essential to liability and actually held the township to be at fault. Therefore whatever the instructions relating to the conditions upon which liability would attach no prejudice resulted to the plaintiff. In finding for the plaintiff the jury necessarily found that he was not negligent and so it makes no difference where the burden of proof respecting contributory negligence was placed.
The judgment is affirmed.